Case 6:14-md-02557-GAP-EJK Document 349 Filed 07/10/20 Page 1 of 3 PageID 3073



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


  LEIF’S AUTO COLLISION CENTERS, LLC,
                                                          Case No. 6:14-MD-02557-GAP-TBS
                               Plaintiff,                            6:18-CV-6025-ORL-31TBS


  v.

  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY,

                               Defendant.


       GOVERNMENT EMPLOYEES INSURANCE COMPANY’S AND LEIF’S AUTO
          COLLISION CENTERS, LLC’S JOINT STIPULATION AND REPORT

         Pursuant to this Court’s Order of June 24, 2020, counsel for Defendant and counsel for
 Plaintiff submit their Joint Stipulation and Report to the Court.

         In this case, the Plaintiff asserts three claims against Defendant for violations of Section 1

 of the Sherman Act, 15 U.S.C. § 1 – per se price fixing, per se group boycott, and rule of reason

 group boycott – and a state law claim for intentional interference with economic relations.

         This case was transferred to this MDL proceeding from the District of Oregon on April

 16, 2018. Doc. 30.

         Defendant filed a motion to dismiss the complaint on December 22, 2017, before this

 case was transferred. Doc. 21. This case was stayed pending a decision of the Judicial Panel on

 Multidistrict Litigation and after it was transferred to this MDL proceeding. Doc. 27, 33. Due to

 the stays, Plaintiff has not responded to the motion to dismiss.

         The motion to dismiss does not include reference to opinions issued in the more than

 two-and-a-half years since it was filed (including those arising out of this MDL proceeding), and

 cites primarily law from the Ninth Circuit, instead of the Eleventh Circuit. See Crawford’s Auto

 Ctr., Inc. v. State Farm Mut. Auto. Ins. Co., 259 F. Supp. 3d 1344, 1350 (M.D. Fla. 2017), aff’d,

 945 F.3d 1150 (11th Cir. 2019) (“In a case where federal law is at issue, a transferee court is
Case 6:14-md-02557-GAP-EJK Document 349 Filed 07/10/20 Page 2 of 3 PageID 3074




 obligated to apply the law of its own circuit rather than that of the circuit where the case was

 originally filed.”) (citing Murphy v. F.D.I.C., 208 F.3d 959, 965–66 (11th Cir. 2000)).

        The parties stipulate that the pending motion to dismiss (Doc. 21) should be denied

 without prejudice and jointly propose the following briefing schedule with respect to Plaintiff’s

 complaint:

                 Defendant’s motion in response to Plaintiff’s complaint: August 7, 2020

                 Plaintiff’s responsive brief: August 28, 2020

                 Reply brief: September 4, 2020

        The parties agree to a stay of discovery until the motion to dismiss is resolved.


         Dated: July 10, 2020

                                                 Respectfully submitted,



 By: /s/ Dan W. Goldfine                                  By: /s/ Steven D. Olson (w/permission)
 Dan W. Goldfine                                          Steven D. Olson, OSB No. 003410
 dgoldfine@huschblackwell.com                             Steven.olson@tonkon.com
 Joshua Grabel                                            Telephone: 503.802.2159
 jgrabel@huschblackwell.com                               Paul Conable, OSB No. 975368
 Ian M. Fischer                                           Paul.conable@tonkon.com
 ifischer@huschblackwell.com                              Telephone: 503.802.2188
 Jamie L. Halavais                                        TONKON TORP LLP
 jhalavais@huschblackwell.com                             1600 Pioneer Tower
 Husch Blackwell LLP                                      888 S.W. Fifth Avenue
 2415 E. Camelback Road, Suite 420                        Portland, OR 97204-2099
 Phoenix, AZ 85016                                        Attorneys for Plaintiff
 Telephone: (480) 824-7900                                Leif’s Auto Collision Centers, LLC
 Facsimile: (480) 824-7905
 Counsel for Defendant Government
 Employees Insurance Company
Case 6:14-md-02557-GAP-EJK Document 349 Filed 07/10/20 Page 3 of 3 PageID 3075




                                 CERTIFICATE OF SERVICE
        I hereby certify that on July 10, 2020, I caused a true and correct copy of the foregoing

 Joint Stipulated Report to be served upon counsel of record via the CM/ECF system.



                                              /s/ Dan W. Goldfine
